Citation Nr: 1307896	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  09-09 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran performed active military service from December 1972 to December 1976.  His awards include the Combat Action Ribbon.

This appeal arises to the Board of Veterans' Appeals (Board) from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that in pertinent part denied service connection for a bilateral hearing loss disability.  This case was previously before the Board in August 2012.  The Board decision granted service connection for a left ear hearing loss disability.  As discussed in more detail below, the Board finds that there was substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran testified at a May 2012 hearing conducted by the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims folder. 


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the currently diagnosed right ear hearing loss is related to military service.


CONCLUSION OF LAW

The criteria for service connection for a right ear hearing loss disability have been met.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist 

The VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.

II. Compliance with Prior Board Remand

The Board remanded this matter once in August 2012 for the purpose of scheduling the Veteran for a VA examination to determine whether his right ear hearing loss is a disability for VA purposes and whether the hearing loss is related to the Veteran's military service.  The Veteran was provided with an adequate VA examination in September 2012.  See 38 C.F.R. § 3.159(c)(4).  Thus, it appears there was substantial compliance with the August 2012 remand order and the Board may continue with its determination.  Stegall, 11 Vet. App. at 271; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

III.  Service Connection

In general, in order to prevail on the issue of service connection the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for chronic disorders, such as hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's statements are competent evidence as to what he experiences; i.e., his statements are competent to report that he has experienced difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

Under 38 C.F.R. § 3.385, for VA purposes, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The absence of evidence of hearing loss in service is not a bar to an award of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Veteran claims his right ear hearing loss is attributable to noise exposure in the military where he served as an aviation electrician and was routinely exposed to noise trauma, without ear protection, on the flight line.  He also claims in-service acoustic trauma exposure from firearms.  The Veteran states he worked as a civilian electrician for approximately thirty years and indicates he was exposed to noise from firearms, construction work and power tools as a civilian without the use of hearing protection.

The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Acoustic trauma in-service is conceded. 

His service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss.  The Veteran's December 1972 entrance examination noted his ears were normal and that he had normal hearing.  Four years later, at the time of separation his right ear still did not meet VA's standard for a hearing loss disability, although a comparison of the entry and discharge audiograms strongly suggest that an upward shifting of hearing thresholds in his right ear occurred during active service.  A September 2012 VA audiogram shows that the Veteran's right ear hearing loss meets VA's disability requirements at this time.  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence "is in relative equipoise," the law dictates that the Veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

The Veteran has consistently claimed that he experienced hearing loss in his right ear since service as a result of exposure to acoustic trauma in service.  See Veteran's Application for Compensation and/or Pension, July 2007; VA Examination, October 2007; Veteran's Hearing May 2012, transcript pg. 4.  His testimony and statements concerning such noise exposure are credible, as they are consistent with his service record and acoustic trauma in-service has been conceded.  The Veteran's lay testimony of experiencing hearing loss since service must be accorded some weight, as it is competent, credible, and therefore persuasive regarding the onset and continuing symptomatology of his hearing loss since 1976.  See Jandreau, 492 F.3d at 1377; see also Charles, 16 Vet. App. at 374.  The Board concludes that the lay evidence provides a medically sound basis to attribute the current hearing loss to noise exposure in service. 

The Board acknowledges that the record includes a negative nexus opinion from a VA examiner, which was based, in part, on the fact that the there were no documented complaints of hearing loss in the Veteran's service treatment records and that his hearing was normal upon discharge.  The VA examiner's opinion did not consider that VA regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley, 5 Vet. App. at 160.  Additionally, the examiner failed to consider the Veteran's credible statements that he experienced hearing loss in-service and did not take into account the conceded in-service acoustic trauma.  See Board Decision, August 2012 (". . . [T]here is evidence of exposure to acoustic trauma in service that would adversely affect the auditory system . . ."); Nieves-Rodriguez, 22 Vet. App. at 301; Reonal, 5 Vet. App. at 460-61.  Therefore, the VA examination has limited probative value.

The Board finds the evidence is in equipoise as to whether the Veteran's hearing loss is related to service.  The evidence of record demonstrates that the Veteran has a current right ear hearing loss disability; that he was exposed to acoustic trauma in service with no hearing protection; that, he experienced an upward shift in-service, showing a decline in hearing ability; and that, he has experienced hearing loss since service.  In such circumstances, the benefit of the doubt goes to the Veteran; consequently, service connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right ear hearing loss disability is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


